Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An optical device comprising: a grating medium” including the specific arrangement for “each of the gratings in the second set has a different respective grating frequency from a second set of grating frequencies, the second set of grating frequencies being within gaps between the grating frequencies in the first set of grating frequencies.” as set forth in the claimed combination(s). Antecedent basis makes the first set of grating clear with respect to a first set of grating frequencies.
With respect to claims 2-11, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 12, the prior art does not teach or suggest “An optical system comprising: a grating medium” including the specific arrangement for “wherein the second set of gratings is comb-shifted with respect to the first set of gratings.” as set forth in the claimed combination(s).
With respect to claims 13-17, these claims depend on claim 12 and are allowable at least for the reasons stated supra.
Regarding claim 18, the prior art does not teach or suggest “A display device comprising: a grating medium” including the specific arrangement for “the second grating has a second grating frequency that is separated from the first grating frequency by a frequency gap; and a third grating in the grating medium, wherein the third grating has a third grating frequency in the frequency gap.” as set forth in the claimed combination(s).
With respect to claims 19-20, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200292745 is a holographic waveguide.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872